Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed 5/16/2022.  Claims 1-20 are pending.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

Applicant’s amendments have overcome the prior 35 USC 112 rejections.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a user account, receiving funds from a second user, identifying a first subaccount, associating a payment instrument from making payments, generating transaction record and presenting transaction summary.
	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims  1-20 are directed to a method, server (system) and computer readable medium (product), which are with one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent server Claim 15 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1, computer readable medium Claim 18.  Claim 15 recites the limitations of generating a user account, receiving funds from a second user, identifying a first subaccount, associating a payment instrument from making payments, generating transaction record and presenting transaction summary.
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice including a sales/banking transaction and creation of financial budgeting accounts. The claimed invention allows for generating a user account, identifying a first sub account, receiving funds from another user, associating a payment instrument from making payments, generating transaction record and presenting transaction summary which is a fundamental economic process. Thus, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.  Claims 1 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
In particular, the claim recites the additional elements – using a server and an application  executing on a user electronic device to perform the steps. The server and computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of presenting data, processing a data and analyzing data and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The mere nominal recitation of a generic computing system server, generic processors, interfaces and electronic device do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of creating a sub financial account in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 1 and 18 are similarly directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the steps of generating an account, identifying accounts, receiving funds, associating payment instrument with the user account, generating a record, present transaction summary records amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   (See Applicant' s original specification para. [0096] about implementation using general purpose or special purpose computing devices).   Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 1 and 18 are not patent eligible for similar reasoning. (Step 2B: NO. The claims do not provide significantly more)  
Further, the elements of dependent claims 2-14, 16-17 and 19-20 (the financial sub account is a line of credit, modifying a balance, issue a check,  predicting a balance, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 15 and 18.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-14, 16-17 and 19-20 are not patent eligible. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ventura (US 2013/010358 A1).
Specifically as to claims 1, 15 and 18,  method (related server and computer readable medium), implemented at least in part by one or more computing devices of a payment service (see para 10), comprising: generating a user account for a first user of the payment service (see para 6 “A user may configure the account to receive income from one or more sources”); receiving in association with a transaction between the user account of the first user and a user account of a second user of the payment service funds from a second user of the payment service via an electronic payment using the payment service, the user account of the user is identified as a recipient of the electronic payment; immediately upon receiving the funds from the second user, identifying a first sub- account associated with the user account of the first user and crediting an amount of the funds to a balance of the  first sub-account associated with the user account of the first user (see para 10-11 “Income flows into the account are automatically allocated and provided to these sub-accounts.”), wherein the user account is further associated with a second sub-account, and wherein each of the first sub-account and the second sub-account is integrated with the user account and associated with its own balance (see fig 2c); associating a payment instrument with the user account, wherein the payment instrument is usable for making one or more payments using funds associated with at least the first sub- account (see para 7 “The CFM account may use any one or more bill paying tools for the pay account, any one or more prepaid debit or other financial cards for the spend account and any type and form of savings accounts for the save sub-accounts” or para 72 “The CFM account may use any one or more bill paying tools for the pay account, any one or more prepaid debit or other financial cards for the spend account and any type and form of savings accounts for the save sub-accounts”); generating one or more transaction summary records, wherein the one or more transaction summary records are based at least in part on transaction data associated with one or more transactions of the user account of the first user and wherein at least one of the one or more transaction summary records are based at least in part on transaction data associated with the transaction (see 127 at least “In some embodiments, operational reporting includes any type or form of statistics, logs, records, summaries and/or alerts pertaining to the operation of the CFM system or cash flow status“ and figure 3 with para 140 “In some embodiments, operational reporting includes any type or form of statistics, logs, records, summaries and/or alerts pertaining to the operation of the CFM system or cash flow status”); and causing a user interface to be presented by an application associated with the payment service and executing on an electronic device of the user (see para 55 “The user may use a mobile application, referred to as an app, to interface with the CFM account and receive activity and status updates.”), wherein the user interface is configured to present the one or more transaction summary records to enable tracking of activity associated with at least the first sub-account and the second sub-account (see para 55-56, “The user may use a mobile application, referred to as an app, to interface with the CFM account and receive activity and status updates”).
Specifically as to claims 2, 16 and 19, wherein the second sub-account is associated with a line of credit (see para 177   “The CFM system may determine the credit worthiness or the amount of credit to extend to a user or household…The CFM may provide revolving credit or changing credit line based on execution of the cash flow management plan”).
Specifically as to claims 3, 17 and 20, receiving, from the electronic device of the user and via the application associated with the payment service, a request to transfer funds to a second user, the request comprising an amount of the funds for transfer to the second user (see para 58 and 55-56); and modifying a balance associated with the user account and the balance associated with the first sub-account to reduce the balance based on the amount of the funds for the transfer (see para 56), wherein the balance associated with the user account is based at least in part on the balance associated with the first sub-account and the balance associated with the second sub-account (request transfer of funds to a second user and update a balance see para 107 and 118, 127 real time analytics).
Specifically as to claim 4, causing a check for an amount based at least in part on the amount of the funds for the transfer to be printed and mailed to the second user (see para 67, physical payment to payee; see para 69 “directly to a company or individual, either to their financial account or via mailing a physical check to their mailing address”).
Specifically as to claim 5, wherein the user account is maintained by the payment service on behalf of the user in a database accessible to the one or more computing devices of the payment service or a system of record server (see para 8 and 12 “The system includes a cash flow manager executing on one or more servers and a household account maintained by the cash flow manager” and wherein modifying the balance associated with the user account and the balance associated with the first sub-account comprises causing updates to records associated with the balance associated with the user account and the balance associated with the first sub-account in the database or the system of record server (see para 55 and 56 real time updates to accounts and balances).
Specifically as to claim 6, receiving, from the electronic device of the user and via the application associated with the payment service, a request to establish a recurring transfer of funds, the request  comprising a recipient account of the recurring transfer (see para 95 “household payees may be mortgagees, financial institutions, insurance institutions, telephone companies, internet service providers, cable television companies, and condominium associations”), an amount of the funds for the recurring transfer, schedule information for the recurring transfer (see para 111 “the household user inputs, via the User Interface 216, the bills that need to be paid on a one time or recurring basis, or paid during a certain time period in the future. The bill amounts and frequency may be fixed or variable, and may be entered by the household user”), and designation of the first sub-account as an account with which the recurring transfer of funds is associated (see para 111 “At step 308, the household user may set up a pay sub-account.”); modifying, based at least in part on the schedule information, the balance associated with the first sub-account to reduce the balance based on the amount of funds for the recurring transfer (see para  125 and 52, tracking of household cashflow is within the scope of updating a balance based on a recurring transfer “The CFM enables holistic planning, execution, management and real-time tracking of household cash flow across pay, spend and save sub-accounts.”); and transferring the amount of funds from the user account to the recipient account (see para 111).
Specifically as to claim 7, prior to modifying the balance associated with the first sub-account: determining, based at least in part on the schedule information, that an iteration of the recurring transfer is due (see para 111); causing a second user interface to be presented by the application associated with the payment service, wherein the user interface is configured to notify the user that the iteration of the recurring transfer is due (see dashboard para 87, see para 55 alerts through mobile app); and receiving, by the application associated with the payment service, an indication that the user intends for the recurring transaction to proceed (see para 126, plurality of interfaces to dynamically monitor the account balance across all sub accounts”).
Specifically as to claim 8,  receiving, from the electronic device of the user and via the application associated with the payment service, a request to establish a scheduled transfer of funds, the request comprising a recipient account of the scheduled transfer, an amount of the funds for the scheduled transfer, a date of the scheduled transfer, and a designation of the first sub-account as an account with which the scheduled transfer is associated; determining, based at least in part on the date of the scheduled transfer, that the schedule transfer is due; causing a second user interface to be presented by the application associated with the payment service, wherein the user interface is configured to notify the user that the scheduled transfer is due; modifying the balance associated with the first sub-account to reduce the balance based on the amount of funds for the scheduled transfer; and transferring the amount of funds from the user account to the recipient account (see above reasoning and citations for claims 6 and 7).
Specifically as to claim 9, predicting, based at least in part on the transaction data associated with one or more transactions of the user account, a future balance of the user account; determining, that the future balance fails to satisfy a threshold balance, wherein the threshold balance is based on one or more expected debits to a balance of the user account; and causing a second user interface to be presented by the application associated with the payment service (see para 105 “ the CFM may predict a negative cash flow situation in the future and, accordingly, direct free cash to the reserve sub-account”), wherein the user interface is configured to present a notification that the future balance fails to satisfy the threshold balance (see dashboard para 87).
Specifically as to claim 10, creating, based at least in part on the transaction data associated with one or more transactions of the user account, a third sub-account to associate with the user account, receiving funds to be deposited in one or more of the first sub-account, second sub- account, or third sub-account; and determining amounts to be credited to the first sub-account, the second-sub-account, and the third sub-account, based at least in part on a percentage basis, a fixed amount basis, a recommended balance, or a user-specified balance (see para 52 “The CFM enables holistic planning, execution, management and real-time tracking of household cash flow across pay, spend and save sub-accounts.”).
Specifically as to claim 11, receiving, from the application associated with the payment service, information associated with the user, wherein the information includes at least bank account information of a bank account of the user, wherein the bank account of the user is external to the payment service, and wherein the user account is linked to the bank account (see para 80, CFM account options).
Specifically as to claim 12, present a balance of the user account, wherein the balance of the user account is based at least in part on the sum of the balance of the first sub-account and the balance of the second sub-account, and wherein the balance of the user account presented in the user interface is updated with real-time changes to the balance of the first sub-account and the balance of the second sub-account (see para 52 and 56 real time updates of accounts and balances).
Specifically as to claim 13, receiving a request to transfer an amount of funds from the user account; reducing, a balance of the user account and the balance of the first sub-account based on the amount of funds of the request to transfer funds from the user account; receiving, via the application associated with the payment service, a request to adjust an allocation of the amount of funds of the request to transfer the amount of funds from the user account; and modifying the balance of the first sub-account and the balance of the second sub-account based on the request to adjust the allocation of the amount of funds, wherein the modifying comprises increasing the balance of the first sub-account and reducing the balance of the second sub-account, wherein the balance of the user account remains the same (see para 117 and para 125 “transfer the funds into Save sub account”).
Specifically as to claim 14, wherein the payment instrument is further usable for making one or more payments using funds associated with at least the second sub-account, the method further comprising: receiving a payment request comprising identifying information for the payment instrument and a payment amount; determining an allocation of the payment amount to be debited from the first sub-account and the second sub-account; and modifying the balance associated with the first sub-account and a balance associated with the second sub-account to reduce the balance associated with the first sub-account and the balance associated with the second sub-account based on the allocation of the payment amount (see at least para 99, 112, 118 payment plan, cash flow manager).

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.


With regards to applicant’s arguments with respect to 35 USC 101 subject matter eligibility, Examiner respectfully disagrees.  Regarding applicant’s argument the instant claims are not abstract, Examiner notes the claims are directed to the abstract idea grouping of certain methods of organizing human activity, sub-grouping fundamental economic practices (payment protocols).  
With regards to Finjan, Examiner disagrees.  Finjan is directed to a virus scan that generates a security profile identifying bot while the instant is not. In Finjan, the improvement over traditional virus scanning, which only recognized the presence of previously identified viruses.  The method also enabled more flexible virus filtering and greater user customization. 
Applicant argues “recite a specific process accomplishing the desired results of immediately updating a sub-account balance upon receipt of an electronic payment transaction from a second user of the payment service and providing  transaction summary records corresponding to at least the electronic payment transaction.”  Examiner disagrees.  It is unclear how this is a technological improvement over traditional accounting.  Applicant’s invention appears to be an improvement to the abstract idea of creating subaccounts and transaction summary records without any indication of the improvement to the functioning of the technological system.  By applicant’s own admission, the claimed invention (an abstract idea of creating financial sub accounts) is not performed on a special use computer but instead on a general purpose computer “The embodiments can be implemented on known devices such as a personal computer,” see para 123 of originally filed specification).  
With regards to applicant’s arguments relative to the McRO decision, Examiner respectfully disagrees.  McRO is directed to an improvement in a 3D animation technique previously unable to be completed automatically, it had to be done by artists by hand.  The basis for the McRO court’s decision was that the claims were directed to an improvement in computer related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that preciously could only be produced by human animators.  The claimed invention was described in the specification as improving the computer animation through the use of specific rules, rather than human artists, to set morph weights and transition parameters between phonemes.  Human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes.  The incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.   Applicant’s claimed invention are not directed to an improvement in existing technological process such as McRO.
With regards to applicant’s arguments that claims are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to generating a user account and associating a payment instrument with the account and generating a display of the transaction,  which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of creating financial accounts and generating transaction data) is not performed on a special use computer but instead on a general purpose computer “The embodiments can be implemented on known devices such as a personal computer,” see para 123 of originally filed specification).  The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s reliance on BASCOM, Examiner respectfully disagrees.  Bascom was filed March 19, 1997.  Back in 1997, the Internet was known to contain information that consumers, students, and businesses wanted to access. BASCOM patent, 1:16–17.  According to BASCOM, filtering software was first placed on local computers, such that each local computer had its own tool for filtering websites (or other Internet content) requested by the operator of the computer.  Id. at 1:58–63, Figure 8.  Although the filtering software worked for its intended purpose, there were logistical problems with locating a tool for filtering Inter-net content on each local computer:  (1) “it is subject to be modified or thwarted by a computer literate end-user, such as a teenager or corporate employee”; (2) “it is difficult and time consuming to install on every end-user’s client machine”; (3) “[it] is dependent upon individual end-user hardware and operating systems and requires modified software for different end-user platforms;” and (4) “the client database [ ] must be updated frequently to track changes in the content of various Internet sites” which “requires frequent downloads from the Internet or disk updates.”  The ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website.  The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website.  The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied.  The ’606 patent describes its filtering system as a novel advance over prior art computer filters, in that no one had previously provided customized filters at a remote server.  An inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.  As is the case in BASCOM an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.  The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.  As explained in BASCOM, prior art filters were both susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one-size-fits-all scheme.  Although the invention in BASCOM is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet.  BASCOM is instead claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.  By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “soft-ware-based invention [ ] that improve[s] the performance of the computer system itself.”  In the instant,  the claims have been considered in combination and as a whole and do not amount to more than an abstract-idea-based solution implemented with generic technical components in a known way.
With regards to applicant’s argument with regards to 35 USC 102, Examiner respectfully
disagrees. Applicant argues “Ventura fails to disclose, teach, or suggest receiving, in association with a transaction between the user account of the first user and a user account of a second user of the payment service, funds from the second user of the payment service via an electronic payment using the payment service, wherein the user account of the first user is identified as a recipient of the electronic payment.”  See Ventura para 10-11 “Income flows into the account are automatically allocated and provided to these sub-accounts.”  Examiner notes the payment accounting system of Ventura is capable of receiving funds from the second user.  
With regards to “Ventura fails to disclose, teach, or suggest generating one or more transaction summary records, wherein the one or more transaction summary records are based at least in part on transaction data associated with one or more transactions of the user account of the first user and wherein at least one of the one or more transaction summary records are based at least in part on transaction data associated with the transaction,” Examiner respectfully disagrees.  Ventura discloses at  paragraph 127 (at least) “In some embodiments, operational reporting includes any type or form of statistics, logs, records, summaries and/or alerts pertaining to the operation of the CFM system or cash flow status“ and figure 3 with para 140 “In some embodiments, operational reporting includes any type or form of statistics, logs, records, summaries and/or alerts pertaining to the operation of the CFM system or cash flow status.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Penna et al. and Ellenberger et al. disclose financial record keeping software.  Ngan disclose methods for transaction authorization.  Griggs et al. disclose  methods that allow for determining a transaction initiation mode used to conduct a transaction.  Baumgartner et al. disclose a stored value card issued in the name of a cardholder and with an account associated with an issuer and a legal account holder.  De La Motte discloses a trust account and plural debit cards.  Femrite et al. disclose account money transfer methods.  Hutchison et al . disclose use of subaccounts in payment accounts.  Grassadonia discloses a technology for customizing the flow of a payment transaction at a payer's mobile device, based on parameters associated with a payee to which the payer is making the payment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691